Thacher, J.:
The single question presented in this case is, whether the vice-chancellor is authorized by law to take the recognizance of a person charged with a criminal offense. The act of the legislature, establishing an inferior court of chancery in the northern part of the state, (Acts of 1842, ch. 3, § 3,) constitutes the vice-chancellor a conservative of the peace. This is but a legislative iteration of the constitution, which provides that the judges of all the courts of the state shall, in virtue of their offices, be conservators of the peace. Const, art. 4, § 22. "Within the duties and powers of general conservators of the peace, from the earliest pei’iods, have been included the power to commit all breakers of the peace, or to bind them in recognizances to keep it, or to answer for offenses committed against it.
The judgment of the court below must be reversed, the motion directed to be overruled, and the cause remanded.